     Case 4:19-cr-01050-SHR-LCK Document 207 Filed 04/25/21 Page 1 of 2




 1    THE CARRILLO LAW FIRM, PLLC
      Erin M. Carrillo, SB# 024613
 2    23 North Stewart Avenue
      Tucson, Arizona 85716
 3    Phone: (520) 398-7369
      Facsimile: (520) 844-6611
 4    Email: erin@thecarrillolawfirm.com
 5    Attorney for Warren E. Jose
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8    United States of America,                )       CR 19-01050-TUC-SHR (LCK)
                                               )
 9                   Plaintiff,                )
                                               )       MOTION TO CONTINUE STATUS
10              v.                             )       CONFERENCE – MAY 7, 2021
                                               )
11    Warren Evan Jose,                        )
                                               )
12                   Defendant.                )
                                               )
13
14           It is expected that excludable delay under Title 18, United States Code, § 3161(h)
15    will occur as a result of this motion or an order based thereon.
16           Defendant, Warren Evan Jose, through his attorney, requests that the status
17    conference set for May 7, 2021 at 10:20 a.m. be continued for at least one week because
18    counsel for Mr. Jose will be out of town from May 5 to May 8, 2021.
19           Undersigned counsel has conferred with counsel for the government, Serra
20    Tsethlikai and Erica Seger, about this request. The government has no objection to this
21    motion.
22           Undersigned counsel avows that this request is not made for the purpose of delay.
23                   RESPECTFULLY SUBMITTED this 25th day of April 2021.
24                                       THE CARRILLO LAW FIRM, PLLC
25
                                         /s/ Erin M. Carrillo
26                                       Erin M. Carrillo
                                         Attorney for Warren Evan Jose
27
28
                                                   1
     Case 4:19-cr-01050-SHR-LCK Document 207 Filed 04/25/21 Page 2 of 2




      Copy of the foregoing served
 1    by Electronic Case Filing to:
 2
      ALL ECF PARTICIPANTS
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
